—In an action to recover damages, inter alia, for wrongful death, the defendant Astec Industries, Inc., appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated December 5, 1995, which denied its motion to vacate a stipulation of settlement.
Ordered that the order is affirmed, with costs.
Stipulations of settlement are favored by the courts and not lightly cast aside (see, Matter of Galasso, 35 NY2d 319, 321). Only where there is cause sufficient to invalidate a contract, such as fraud, collusion, mistake, or accident, will a party be relieved from the consequences of a stipulation made during litigation (see, Hallock v State of New York, 64 NY2d 224, 230). In this case, the appellant failed to make the requisite showing. The failure of the appellant’s counsel to ascertain prior to the execution of the stipulation of settlement that on an appeal from a prior order this Court had granted summary judgment in the appellant’s favor (see, Perrino v Bimasco, Inc., 214 AD2d 719) did not constitute a mistake for the purpose of establishing entitlement to vacatur of the stipulation. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.